DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al (US 2016/0247429).
As to claim 1, LI discloses a self-monitoring method of a display, comprising: inputting a first image test signal (applying test signal at S11 of fig. 1); acquiring a display parameter of the first image test signal (corresponding calibrated distribution 

As to claim 10 (dependent on 1), LI discloses the method, wherein acquiring of the first display parameter of the at least one frame of image outputted, based on the first image test signal, by the display comprises: extracting the first display parameter from a display processor of the display (testing system of fig. 4); acquiring of the first display parameter of the at least one frame of image outputted, based on the first image test signal, by the display further comprises: extracting the first display parameter from the display processor through a microcontroller unit of the display processor (processor of testing system of fig. 4).

claim 14, discloses LI a display, comprising: a calculation apparatus (testing signal applying device of fig. 4) and a processing controller (testing system of fig. 4), wherein the calculation apparatus is connected with the processing controller (part of testing system of fig. 4); the display further comprises a microprocessor connected with the processing controller, or the processing controller comprises a microprocessor (testing system comprises processor of fig. 4); the calculation apparatus is configured to input a first image test signal into the processing controller (testing signal applying device configured to apply a testing signal [0034]); the processing controller is configured to output at least one frame of image based on the first image test signal (a testing signal applying device, configured to apply a testing signal to the to-be-tested OLED display device [0113]); and the microprocessor is configured to: acquire a display parameter of the first image test signal (corresponding calibrated distribution image may be a theoretical distribution image for a standard OLED display device to which the testing signal is applied [0063]) and acquire a first display parameter of the at least one frame of image outputted, based on the first image test signal, by the display (acquiring a measured distribution image for a testing region of the OLED display device to which the testing signal is applied at S12 of fig. 1); compare the display parameter of the first image test signal with the first display parameter, determine whether or not an image displayed by the display is matched with the first image test signal so as to acquire a first match result (at S13 comparing the measured distribution image with a corresponding calibrated distribution image so as to obtain a comparison result [0063]); and determine whether or not display abnormality presents in the display based on the first match .

Allowable Subject Matter
Claims 2 – 9, 12, 15 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the Prior Art of record fails to disclose the method according to claim 1, wherein acquiring of the first display parameter of the at least one frame of image outputted, based on the first image test signal, by the display comprises: acquiring the first display parameters of at least two frames of image outputted, based on the first image test signal, by the display. (Emphasis Added.)

As to claim 9, the Prior Art of record fails to disclose the method according to claim 1, wherein acquiring of the first display parameter of the at least one frame of image outputted, based on the first image test signal, by the display comprises: acquiring a first display parameter of one frame of first image outputted, based on the first image test signal, by the display; acquiring of the first display parameter of the one frame of first image outputted, based on the first image test signal, by the display comprises: dividing the first image into N first areas and respectively acquiring N first display parameters corresponding to the N first areas, wherein N is a positive integer the first image test signal comprises a playing signal of one frame of second image; acquiring of the display parameter of the first image test signal comprises: dividing the second image into N second areas and respectively acquiring N comparison display parameters corresponding to the N second areas; and comparing of the display parameter of the first image test signal with the first display parameter and determining whether or not the image displayed by the display is matched with the first image test signal comprises: respectively comparing the N first display parameters corresponding to the N first areas with the N comparison display parameters corresponding to the N second areas and determining whether or not each of the N first areas is matched with a corresponding second area; acquiring an area ratio by calculating a ratio of a number of first areas, which is unmatched with corresponding second areas, in the N first areas to N; and determining that the image displayed by the display is matched with the first image test signal when the area ratio is less than or equal to an area ratio threshold, and determining that the image displayed by the display is unmatched with the first image test signal when the area ratio is greater than the area ratio threshold. (Emphasis Added.)


As to claim 12, the Prior Art of record fails to disclose the method according to claim 1, wherein the first display parameter comprises at least one of a brightness function value or a chromatic value of the at least one frame of image outputted based on the first image test signal; the display is in signal connection with a server; and the generating abnormality identification information when it is determined that the display abnormality presents in the display; and feeding back the abnormality identification information to the server. (Emphasis Added.)

As to claim 15, the Prior Art of record fails to disclose the display according to claim 14, wherein acquiring of the first display parameter of the at least one frame of image outputted, based on the first image test signal, by the display comprises: acquiring first display parameters of at least two frames of image outputted based on the first image test signal. (Emphasis Added.)

As to claim 19, the Prior Art of record fails to disclose the display according to claim 14, wherein the first display parameter comprises at least one of a brightness function value or a chromatic value of the at least one frame of image outputted based on the first image test signal; the display is in signal connection with a server; the microprocessor is further configured to: send abnormality identification information when it is determined that display abnormality presents in the display; and the calculation apparatus is further configured to: receive the abnormality identification information from the microprocessor; and feed back the abnormality identification information to the server. (Emphasis Added.)

Claims 21 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

claim 21, the Prior Art of record fails to disclose a self-monitoring method for a display, comprising: inputting a first image test signal, wherein the first image test signal comprises playing signals of at least two frames of test image, and the playing signals of the at least two frames of test image are different; acquiring first display parameters of at least two frames of image outputted, based on the first image test signal, by the display, wherein each frame of image of the at least two frames of image corresponds to a corresponding first display parameter; comparing the first display parameters of the at least two frames of image so as to acquire a parameter comparison result; and determining whether or not display abnormality presents in the display according to the parameter comparison result. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623